DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses alone or in combination the italicized and bolded features in conjunction with other limitations.
Claim 1. A computer-implemented method comprising: receiving, from a computing device via a network, a request for data associated with a particular functionality of an application; identifying, by one or more processors of a computing system, a first attribute for which data is to be generated to fulfill the request; defining, by one or more processors of a computing system, a consumption structure comprising the first attribute associated with the requested data; determining, by the one or more processors of the computing system, that the first attribute corresponds to data to be generated by a first machine learning model; executing, by the one or more processors, a view or procedure to generate data for input to the first machine learning model; inputting, by the one or more processors, the generated data into the first machine learning model; receiving, by the one or more processors, output from the first machine learning model; populating one or more fields associated with the first attribute of the consumption structure with the output from the first machine learning model; and providing the consumption structure in response to the request for data associated with the particular functionality of the application.Claims 2-9 depend on allowable claim 1.Claim 10. A system comprising: one or more processors of a machine; and a hardware storage device storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: receiving, from a computing device via a network, a request for data associated with a particular functionality of an application; identifying a first attribute for which data is to be generated to fulfill the request; defining a consumption structure comprising the first attribute associated with the requested data; determining that the first attribute corresponds to data to be generated by a first machine learning model; executing a view or procedure to generate data for input to the first machine learning model; inputting the generated data into the first machine learning model; receiving output from the first machine learning model; populating one or more fields associated with the first attribute of the consumption structure with the output from the first machine learning model; and providing the consumption structure in response to the request for data associated with the particular functionality of the application.Claims 11-18 depend on allowable claim 10.
Claim 19. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: receiving, from a computing device via a network, a request for data associated with a particular functionality of an application; identifying a first attribute for which data is to be generated to fulfill the request; defining a consumption structure comprising the first attribute associated with the requested data; determining that the first attribute corresponds to data to be generated by a first machine learning model; executing a view or procedure to generate data for input to the first machine learning model; inputting the generated data into the first machine learning model; receiving output from the first machine learning model; populating one or more fields associated with the first attribute of the consumption structure with the output from the first machine learning model; and providing the consumption structure in response to the request for data associated with the particular functionality of the application.Claim 20 depend on allowable claim 19.

Relevant prior arts:US 20170185242 A1 method includes receiving a trigger for a mnemonic. Upon receiving the trigger, a menu including options for creating the mnemonic is displayed. A selection of an option from the menu is received for creating the mnemonic. Based upon the selection of the option, one or more pop-up windows for creating the mnemonic is rendered.
US 20190073293 A1 he invention provides a system and method for automated software testing based on Machine Learning (ML). The system automatically picks up results of the software test automation reports from software test automation framework. The report parser parses the failures from the report. A ML engine compares them with the failures that are known or present in the NoSQL database. After the creation of bug ticket in the defect-tracking tool, an automated notification system notifies the stakeholders via email or instant messaging about the status of the respective ticket. A feedback to the system by software test engineer helps to make the system learn or adjust the decision making to be more precise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            7/16/2022